DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 12-19-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mason et al. (US 20200069929 A1). 
With regard to claim 1, Mason discloses A device, comprising a processor ([0073]) and a non-transitory memory ([0073]) having processor-executable instructions stored thereon, wherein the processor-executable instructions, when executed by the processor, facilitate: determining a time point with regard to puncturing a vessel of a patient ([0243], time a first needle was inserted, or time when second needle was inserted), wherein puncturing the vessel of the patient is related to a blood treatment for the patient using a blood treatment apparatus ([0003], hemodialysis); determining a time period based on the determined time point ([0201], [0202], a time period for leaving the needle in place; [0269], time between taking subsequent measurements after the needle is inserted; [0294], predetermined time period to wait after inserting the first needle and before inserting the second needle); and transmitting data related to the determined time point and/or data related to the determined time period to a receiving device ([0076], [0122], [0146], [0164]).
With regard to claim 2, Mason discloses wherein the processor-executable instructions, when executed by the processor, facilitate: determining a maximum time period after which the blood treatment is prohibited from being started without further action ([0294], a predetermined time period is used to determine a max time period after which an alarm can be generated if the proper steps are not followed).
With regard to claim 3, Mason discloses further comprising: the blood treatment apparatus [0003], [0161], [0170]), wherein the blood treatment apparatus comprises a control device configured to control the blood treatment for the patient ([0170], [0128]).
With regard to claim 4, Mason discloses wherein the control device of the blood treatment apparatus is configured to block, at least temporarily, execution of at least one function of the blood treatment apparatus based on the determined time period exceeding the maximum time period ([0178], [0294]).
With regard to claim 5, Mason discloses wherein the receiving device is a mobile device ([0178]).
With regard to claim 6, Mason discloses wherein the determined time point indicates a time point at which the vessel of patient was punctured ([0243]).
With regard to claim 7, Mason discloses wherein the determined time period is a time period which has elapsed since puncturing the vessel of the patient ([0294]).
With regard to claim 8, Mason discloses wherein the determined time point corresponds to a future time point at which the blood treatment apparatus will be ready to start a new blood treatment and/or at which the patient is permitted to be connected to the blood treatment apparatus ([0294]-[0296], [0243]).
With regard to claim 9, Mason disclose wherein the determined time point corresponds to a suitable time point for puncturing the patient ([0243], [0294]-[0296]).
With regard to claim 10, Mason discloses wherein the processor-executable instructions, when executed, further facilitate: determining a second time point which corresponds to an earliest possible time for puncturing the patient ([0294]-[0296], insertion of a second needle).
With regard to claim 12, Mason discloses wherein the determined time point is a time point at which the vessel of the patient was punctured, and determining the determined time point is based on receiving a user input ([0073], [0294], [0243]).
With regard to claim 13, Mason discloses wherein the determined time point is a time point at which the blood treatment apparatus is ready to start a blood treatment session, and determining the determined time point is based on receiving a user input ([0294]-[0296]).
With regard to claim 14, Mason discloses wherein the determined time point is a time point at which the vessel of the patient was punctured ([0243]), and determining the determined time point is performed automatically ([0243], [0294]-[0296]).
With regard to claim 15, Mason discloses wherein the processor-executable instructions, when executed, further facilitate: linking information on the determined time point and/or on the determined time period with an identity of the patient ([0173], [0175]).
With regard to claim 16, Mason discloses wherein the processor-executable instructions, when executed, further facilitate: capturing or realizing a QR code and/or biometric data (biometric data found with the patient ID, [0173], [0175]).
With regard to claim 17, Mason discloses wherein the processor-executable instructions, when executed, further facilitate: anonymously assigning the determined time point or the determined time period to the patient ([0173], [0175]).
With regard to claim 18, Mason discloses wherein the processor-executable instructions, when executed, further facilitate: authenticating a user of the device; and based on authenticating the user of the device, permitting data input or data manipulation ([0173], [0175]).
With regard to claim 19, Mason discloses wherein a control device of the blood treatment apparatus is configured to block, at least temporarily, execution of at least one function of the blood treatment apparatus based on the determined time period exceeding a maximum time period ([0294], [0296]).
With regard to claim 20, Mason discloses wherein the blood treatment apparatus is a dialysis apparatus, a hemodialysis apparatus, a hemofiltration apparatus or a hemodiafiltration apparatus ([0003], [0129]).
With regard to claim 21, Mason discloses A method, comprising: determining a time point with regard to puncturing a vessel of a patient ([0243], time a first needle was inserted, or time when second needle was inserted), wherein puncturing the vessel of the patient is related to a blood treatment for the patient using a blood treatment apparatus ([0003], hemodialysis); determining a time period based on the determined time point ([0201], [0202], a time period for leaving the needle in place; [0269], time between taking subsequent measurements after the needle is inserted; [0294], predetermined time period to wait after inserting the first needle and before inserting the second needle); and transmitting data related to the determined time point and/or data related to the determined time period to a receiving device ([0076], [0122], [0146], [0164]).
With regard to claim 22, Mason discloses A non-transitory computer-readable medium having processor-executable instructions stored thereon, wherein the processor-executable instructions, when executed, facilitate: determining a time point with regard to puncturing a vessel of a patient ([0243], time a first needle was inserted, or time when second needle was inserted), wherein puncturing the vessel of the patient is related to a blood treatment for the patient using a blood treatment apparatus ([0003], hemodialysis); determining a time period based on the determined time point ([0201], [0202], a time period for leaving the needle in place; [0269], time between taking subsequent measurements after the needle is inserted; [0294], predetermined time period to wait after inserting the first needle and before inserting the second needle); and transmitting data related to the determined time point and/or data related to the determined time period to a receiving device ([0076], [0122], [0146], [0164]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (US 20200069929 A1) in view of Kopperschmidt (DE 10 2017 201 434 A1, published 8/2/18; translation and citations taken from US2019/0374700 A1)
With regard to claim 11, Mason discloses wherein the determined time point corresponds to a suitable time point for puncturing the patient determined according to predetermined criteria ([0243], [0294]-[0296]).
However, Mason does not explicitly disclose using a history of the patient or a previous blood treatment session. 
Kopperschmidt teaches a hemodialysis device that uses a history of the patient corresponding to an average amount of elapsed time between a time point at which the vessel of the patient was punctured and a time point at which the patient appeared at the blood treatment apparatus; or an actual start of treatment of previous blood treatment sessions of the patient ([0017]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mason with the use of a patient history or previous blood treatment to determine a time point as taught by Kopperschmidt for the purpose of allowing for automation of the cannulation process without the need for intervention by a human operator ([0016]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783